Exhibit ARMCO & METAWISE (HK) LIMITED AND SUBSIDIARIES DECEMBER 31, 2 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Contents Page(s) Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations and Comprehensive Income F-4 Consolidated Statement of Stockholder’s Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to the Consolidated Financial Statements F-7 to F-21 Schedule: ScheduleII Valuation and Qualifying Accounts for the years ended December31, 2007 and 2006 F-21 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Armco & Metawise (HK) Limited Hong Kong, China We have audited the accompanying consolidated balance sheets of Armco & Metawise (HK) Limited and Subsidiaries (collectively “Armco” or the “Company”) as of December 31, 2007 and 2006, and the related consolidated statements of operations and comprehensive income, stockholder’s equity and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining on a test basis, evidence supporting the amount and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2007 and 2006, and the related consolidated statements of operations and comprehensive income, stockholders’ equity and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/Li & Company, PC Li & Company, PC Skillman, New Jersey June 27, F-2 ARMCO & METAWISE (HK) LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2007 December 31, 2006 ASSETS CURRENT ASSETS: Cash $ 232,286 $ 137,798 Pledged deposits 564,150 305,000 Accounts receivable 2,586,529 1,206,125 Inventories 2,434,908 522,076 Advances to stockholder - 396,447 Advance on purchases 1,846,113 1,823,688 Prepayments and other current assets - 415,413 Total Current Assets 7,663,986 4,806,547 PROPERTY AND EQUIPMENT, net 131,596 51,564 LAND USE RIGHT, net 2,108,983 - Total Assets $ 9,904,565 $ 4,858,111 LIABILITIES AND STOCKHOLDER'S EQUITY CURRENT LIABILITIES: Forward foreign currency exchange contracts $ 308,744 $ - Forward foreign currency exchange swap liabilities 12,079 - Accounts payable 290,740 284,168 Advances from stockholder 921,444 - Customer deposits 2,228,720 3,446,671 Taxes payable 8 37,821 Accured expenses and other current liabilities 1,058,697 4,135 Total Current Liabilities 4,820,432 3,772,795 STOCKHOLDER'S EQUITY: Common stock, $0.1288 par value, 30,000,000 shares authorized, 10,000 shares issued and outstanding 1,288 1,288 Additional paid-in capital 371,738 371,738 Retained earnings 4,634,449 702,658 Accumulated other comprehensive income: Foreign currency translation gain 76,658 9,632 Total Stockholder's Equity 5,084,133 1,085,316 Total Liabilities and Stockholder's Equity $ 9,904,565 $ 4,858,111 See accompanying notes to the Consolidated Financial Statements. F-3 ARMCO & METAWISE (HK) LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME For the Year Ended December 31, 2007 December 31, 2006 NET REVENUES $ 75,278,853 $ 44,317,654 COST OF GOODS SOLD 68,817,654 42,678,352 GROSS PROFIT 6,461,199 1,639,302 OPERATING EXPENSES: Selling expenses 449,048 87,779 General and administrative expenses 567,081 806,545 Total operating expenses 1,016,129 894,324 INCOME FROM OPERATIONS 5,445,070 744,978 OTHER (INCOME) EXPENSE: Interest expense 17,556 - Import and export agency income (14,070 ) (18,907 ) Loss on forward foreign currency contracts 12,079 - Other (income) expense 38,326 (87,590 ) Total other (income) expense 53,891 (106,497 ) INCOME BEFORE INCOME TAXES 5,391,179 851,475 INCOME TAXES - - NET INCOME 5,391,179 851,475 OTHER COMPREHENSIVE INCOME: Foreign currency translation gain 67,026 9,632 COMPREHENSIVE INCOME $ 5,458,205 $ 861,107 See accompanying notes to the Consolidated Financial Statements. F-4 ARMCO & METAWISE (HK) LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDER'S EQUITY For the Year Ended December 31, 2007 Accumulated Other Comprehensive Income Common Stock, Foreign $0.1288 Par Value Additional Retained Currency Total Number of Paid-in Earnings Translation Stockholder's Shares Amount Capital (Deficit) Gain Equity Balance, January 1, 2006 10,000 $ 1,288 $ 371,738 $ (148,817 ) $ - $ 224,209 Comprehensive income Net income 851,475 851,475 Foreign currency translation gain 9,632 9,632 Total comprehensive income 861,107 Balance, December 31, 2006 10,000 1,288 371,738 702,658 9,632 1,085,316 Comprehensive income Net income 5,391,179 5,391,179 Foreign currency translation gain 67,026 67,026 Total comprehensive income 5,458,205 Dividends (1,459,388 ) (1,459,388 ) Balance, December 31, 2007 10,000 $ 1,288 $ 371,738 $ 4,634,449 $ 76,658 $ 5,084,133 See accompanying notes to the Consolidated Financial Statements. F-6 ARMCO & METAWISE (HK) LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Year Ended December 31, 2007 December 31, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 5,391,179 $ 851,474 Adjustments to reconcile net income to net cash provided by operating activities Amortization expense 46,370 19,152 Advances to chairman, CEO and sole stockholder treated as dividends (1,459,388 ) - Loss from disposal of property and equipment 12,803 6,720 Changes in operating assets and liabilities: Accounts receivable (4,615,480 ) (1,130,046 ) Inventories (1,876,367 ) 441,416 Advance on purchases 36,270 560,387 Prepayments and other current assets 3,868,042 (340,097 ) Forward foreign exchange contracts swap 12,079 - Accounts payable 4,954 (906,443 ) Customer deposits (1,360,542 ) 551,338 Taxes payable (152,360 ) 19,546 Accrued expenses and other current liabilities 999,880 3,896 NET CASH PROVIDED BY OPERATING ACTIVITIES 907,440 77,343 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from release of pledged deposits 305,000 - Payment made towards pledged deposits (564,150 ) (305,000 ) Purchases of property and equipment (125,168 ) - Purchase of land use right (2,119,417 ) - NET CASH USED IN INVESTING ACTIVITIES (2,503,735 ) (305,000 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from forward foreign exchanage contracts 308,744 - Amounts received from (paid to) related parties 1,181,743 (316,129 ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 1,490,487 (316,129 ) EFFECT OF EXCHANGE RATE CHANGES ON CASH 200,296 (8,512 ) NET CHANGE IN CASH 94,488 (552,298 ) Cash at beginning of year 137,798 690,096 Cash at end of year $ 232,286 $ 137,798 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Interest paid $ 17,556 $ - Taxes paid $ - $ - NON CASH FINANCING AND INVESTING ACTIVITIES: Advances to its chairman, CEO and sole stockholder treated as dividends $ 1,459,388 $ - See accompanying notes to the Consolidated Financial Statements. F-7 ARMCO & METAWISE (HK) LIMITED AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 1 – ORGANIZATION AND OPERATIONS Armco & Metawise (HK) Limited ( “Armco” or the “Company”) was incorporated on July 13, 2001 under the laws of the Hong Kong Special Administrative Region (“HK SAR”) of the People’s Republic of China (“PRC”).Armco engages in the import, sale and distribution of ferrous and non-ferrous ores and metal. On January 9, 2007, ArmcoformedArmet (LianYunGang) Renewable Resources
